Case 2:18-cv-09531-JLS-DFM Document 67 Filed 06/06/19 Page 1 of 2 Page ID #:484



  __________________________________________________________________
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. CV 18-09531-JLS (DFM)                                         Date: June 6, 2019
 Title: Thomas Few v. United Teachers Los Angeles et al

 Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

          Terry Guerrero                                                N/A
          Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff:                          Attorneys Present for Defendant:

            Not Present                                                Not Present

 Proceedings:          (In Chambers) SCHEDULING ORDER

     On the Court’s own motion, the Scheduling Conference set for hearing June 7, 2019, is
 VACATED and the following schedule is set.

        Counsel’s attention is directed to the Court’s Civil Trial Order filed concurrently with
 this Minute Order. Generally, motions should, at the time of filing, be noticed for hearing on the
 Court’s first available motions hearing date. (See <<http://www.cacd.uscourts.gov/honorable-
 josephine-l-staton>> for closed civil motions hearing dates; see also Local Rules 7-9 & -10
 (deadlines for opposition and reply briefs).)

         The parties’ proposals differ by approximately 90 days. The Court has adopted
 Defendants’ more lengthy proposal. These dates and deadlines will not be continued except
 upon a showing of good cause, which generally requires unforeseeable circumstances. See Fed.
 R. Civ. P. 16(b)(4). Failure to conduct discovery diligently or a desire to engage in settlement
 discussions will not constitute good cause.

         The Court will set a trial date and an exhibit conference date at the Final Pretrial
 Conference. The parties are directed to confer before the Final Pretrial Conference and to
 identify in the Proposed Final Pretrial Conference Order mutually agreeable trial dates within the
 90 days following the Final Pretrial Conference. Where the Court’s trial calendar permits, the
 Court will set the trial for a date agreed upon by the parties.

 Last Day to File a Motion to Add Parties and Amend Pleadings:              August 6, 2019

 Fact Discovery Cut-off:                                                    October 4, 2019

 Last Day to File Motions (excluding Daubert Motions
 and all other Motions in Limine):                                          October 18, 2019
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            1
Case 2:18-cv-09531-JLS-DFM Document 67 Filed 06/06/19 Page 2 of 2 Page ID #:485



  __________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 18-09531-JLS (DFM)                                     Date: June 6, 2019
 Title: Thomas Few v. United Teachers Los Angeles et al

 Last Day to Serve Initial Expert Reports:                               October 18, 2019

 Last Day to Serve Rebuttal Expert Reports:                              November 15, 2019

 Last Day to Conduct Settlement Proceedings:                             December 6, 2019

 Expert Discovery Cut-off:                                               December 13, 2019

 Last Day to File Daubert Motions:                                       December 20, 2019

 Last Day to File Motions in Limine (excluding Daubert motions):         January 10, 2020

 Final Pretrial Conference (10:30 a.m.):                                 February 7, 2020

 Preliminary Trial Estimate:                                              2 days

                                                           Initials of Preparer: tg




 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            2
